DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on June 15th, 2021, claims 1-22 have been amended. Claims 1-22 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, 9-11, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linard et al. (US 2007/0265053 A1) in view of Nogami et al. (US 2006/0258444 A1).
Regarding claims 1, 11, 21, and 22, Linard discloses a non-transitory computer-readable storage medium having stored therein a program executable by a computer of an information processing apparatus (see par. [0021], a video gaming machine), wherein the program, when executed, causes one or more processors of the computer to execute:
placing an object representing a flowable fluid in a portion of the terrain object (see par. [0069], allow the liquid to flow therethrough);
determining a shape of an area formed by the portion (see figs. 6 and 7, long sections of pipe);
controlling the object to flow based on determining that the shape of the area is elongated and controlling the object to not flow based on determining that the shape of the area is not elongated (see par. [0069], may include showing the liquid as it flows from the source to the destination; also see fig. 7, the water flow would not get to the destination as the pipe is 
processing in accordance with whether the object is controlled to flow or to not flow (see par. [0069], If the pipe section is the correct section and if the pipe section is oriented correctly, the spinning may stop to allow the liquid to flow therethrough).
However, Linard does not explicitly disclose based on input to the information processing apparatus, digging in a terrain object disposed in a virtual space.
Nogami teaches a game program and touchscreen including digging in a terrain object disposed in a virtual space based on input to the information processing apparatus (see par. [0072], when the player character PC has a shovel and the touch-operated target is a ground (plane field FP) in the action range A3, the player character PC digs the ground (plane field FP) with the shovel). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the game program of Linard with the touchscreen and terrain digging as taught by Nogami so that moving an object or causing the object to perform an action can be easily performed (see Nogami, par. [0021]).

Regarding claims 7 and 17, Linard discloses wherein the terrain object is divided into sections and the controlling of the object comprises setting, in the sections in the area, at least a section rendered as a start point and a section rendered as an end point, calculating an outflow that is a flow out of the section rendered as the start point and an inflow that is a flow into the section rendered as the end point, and calculating directions of a flow in each of the sections in the area based on the outflow and the inflow (see figs. 6, 7, and par. [0069], may be to construct a pipe to enable a liquid to flow between a source and a destination; also see par. [0025], the liquid or object may be shown attempting to advance from the source to the destination up to a location of a snag that stops or reduces a flow of the liquid or object, as determined by the computer).
Regarding claims 9 and 19, Linard discloses wherein the program causes the one or more processors to execute: placing a fluid source object on the terrain, and generating a flow of the flowable fluid using the fluid source object as a fluid source when the area is connected to the fluid source object regardless of the shape of the area (see figs. 6, 7, and par. [0069], may include showing the liquid as it flows from the source to the destination).

Regarding claims 10 and 20, Linard discloses wherein the program causes the one or more processors to execute: placing a fluid source object on the terrain, and generating a flow of the flowable fluid using the fluid source object as a fluid source when the area is connected to the fluid source object, regardless of the shape of the area, the fluid source being rendered as the start point of the flow (see figs. 6, 7, and par. [0069], may include showing the liquid as it flows from the source to the destination).

Allowable Subject Matter
Claims 2-6, 8, 12-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  None of the references, alone or in combination, teach or suggest wherein the terrain object is divided into sections and the determining of the shape comprises comparing a length parameter indicating a number of shortest sections related to two sections having a greatest number of the shortest sections connecting the two sections among the sections included in the area, with an area parameter indicating a number of the sections included in the area and wherein the flowable fluid comprises water, the area becomes a river area based on the object being .

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Nogami and Linard are directed to very different technologies, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Further, the examiner disagrees with applicant’s characterization of Nogami and Linard as being directed to very different technologies. Both Nogami and Linard are within the realm of gaming and also involve the manipulation of objects or characters on a screen. Thus, they deal with similar technologies. 
Regarding applicant’s argument that Nogami does not disclose or suggest that flow/not flow in a fluid is based on a shape resulting from the digging, the examiner disagrees. As discussed above, Linard teaches flow or no flow of a fluid based on a shape of an area. Linard does not explicitly teach digging in a terrain. Nogami teaches digging in a terrain which would necessarily create a shape (see par. [0072], For example, when the player character PC has a shovel and the touch-operated target is a ground (plane field FP) in the action range A3, the player character PC digs the ground (plane field FP) with the shovel). One of ordinary skill in the art would recognize that a flow could be based on a shape created by digging. Thus, the combination of Linard and Nogami teaches the claimed invention. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/1/2021